Citation Nr: 1813975	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  11-22 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 2003 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a January 2016 decision, the Board denied entitlement to a TDIU.  The Veteran appealed the Board's January 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 Memorandum Decision, the Court vacated part of the January 2016 Board denying entitlement to a TDIU, and remanded the matter to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDINGS OF FACT

1.  The Veteran last worked in June 2012.

2.  Resolving all doubt in the Veteran's favor, the competent evidence of record demonstrates that the Veteran's service-connected mood disorder, residuals of left ankle fracture, and residuals of right ankle fracture have precluded him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).	

The Veteran asserts that he is unable to work due to his mental health and orthopedic disabilities.

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for mood disorder (rated as 50 percent disabling); residuals of left ankle fracture (rated as 20 percent disabling); residuals of right ankle fracture (rated as 20 percent disabling); and pseudofolliculitis barbae (rated as noncompensable).  The Veteran's combined schedular rating is 70 percent.

The record reflects that after service, the Veteran worked in a variety of occupations.  The Veteran reported in October 2012 that his last job had been as an after-school and summer camp counselor, a job he held for 6 years.  The job ended due to complications with the new administration of the program.  In addition, the Veteran's job location had been changed, which would have required more travel time to work and the Veteran was unable to afford the costs of the increased commute.  The Veteran's Social Security Administration (SSA) application indicates that he worked as an electrician and landscaper from 2003 to 2007.  He had also worked at a video store.  In addition, the Veteran relayed to the SSA examiner that, in the past, he had worked in multiple fast-food restaurants, as well as in a call center and as a security guard.  In a September 2017 VA Form 21-8940, the Veteran reported that he last worked as an after-school director in June 2012.  He has completed 1 year of college. 

In December 2011, the examiner who performed an August 2011 VA examination provided an addendum opinion and concluded that the Veteran would not be able to secure and maintain substantially gainful physical employment due to his ankles; however, he would have no problem securing and maintaining employment of a sedentary nature.

An October 2012 VA mental health examination report shows that the VA determined that the service-connected mood disorder did not render him unable to secure or maintain substantially gainful employment.  In a June 2013 VA treatment record, the Veteran indicated that the sharp, constant pain in his ankles and feet impacted his ability to work.  In an August 2014 VA mental health walk-in treatment record, the Veteran indicated his depression and other service-connected conditions prevented him from becoming gainfully employed.

The record reflects that the Veteran applied for SSA disability in March 2015 due to his depression and ankle disabilities.  He indicated that he had not been able to work since January 2012.  The SSA disability examiner concluded that the Veteran's psychiatric and functional limitations were not at a level of severity that would preclude his performance of simple tasks, in a work setting with minimal interaction with the general public.  The examiner found that the Veteran would be limited to unskilled work, but based on his age, education and residual functional capacity, the Veteran was not found to be disabled.  Regarding the Veteran's ability to work in relation to his bilateral ankle disability, an SSA examiner determined that while the Veteran was found to have some exertional limitations, he would be able to stand and/or walk, and sit, for about 6 hours in an 8 hour workday.  The examiner concluded that the Veteran's function is not limited by his ankles and based on the medical evidence in the file; he is expected to be able to perform work.

In a March 2015 VA mental health examination report, the Veteran stated that he was unable to keep a job because he did not like being around other people.  The examiner found that the Veteran experienced difficulty with concentration and focus as well as decreased motivation and difficulty relating to others, all of which would impact his ability to function in an occupational environment.  

A certified rehabilitation counselor completed a February 2018 TDIU vocational assessment report.  The counselor noted that she reviewed the entirety of the Veteran's VA claims file and she conducted a telephone interview with the Veteran in January 2018.  She opined that it is at least as likely as not that the Veteran has been unable to secure and follow substantially gainful employment, to include sedentary unskilled employment, based on his service-connected disabilities since June 2012.  The counselor stated that his service-connected ankle disabilities limit his ability to sit for prolonged periods of time, walk any long distances, or stand longer than 10 minutes.  Further, he requires the ability to alternate positions frequently throughout the day, including elevating his legs multiple times per day.  The counselor indicated that such physical restrictions combined with the observed and reported interruption in concentration, focus, and unfiltered racing thoughts due to service-connected mood disorder will result in a significant amount of time off task and will reduce work productivity.  She opined that such time off task, inability to concentrate, inability to interact with co-workers and accept instruction, inability to respond appropriately to supervisors, and lack of productivity will not be tolerated by any employer, even at the sedentary level.

The evidence is in relative equipoise as to whether the Veteran's mood disorder, residuals of left ankle fracture, and residuals of right ankle fracture render him unable to secure and follow a substantially gainful occupation.  Resolving reasonable doubt in his favor, TDIU is warranted.  See 38 U.S.C. § 5107 (2014); 38 C.F.R. §3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


